Citation Nr: 1549756	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-20 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served from February 1990 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for tinnitus has been raised by the record in the June 2014 VA Form 9 and the November 2014 Form 646,    but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to acoustic trauma during service due   to his military occupational specialty as a fighter pilot.  An August 2010 VA examination report reveals that at the time the Veteran did not have a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran has submitted lay statements that suggest his hearing loss has worsened since the last VA examination, which was conducted more than five years ago.  For example, the Veteran describes that he has trouble understanding people and accomplishing normal activities.  He also states that he has to increase the volume on the television.  See October 2011 statement, June 2014 VA Form 9, and November 2014 Form 646.  Thus, the Board finds that a contemporaneous VA examination is necessary to adjudicate this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).    




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any pertinent VA or private treatment records that are not currently associated with the claims file.  Such identified records should be sought. 

2.  Afford the Veteran a VA audiology examination.  The claims file should be reviewed in conjunction with the examination.  All necessary tests, including an audiological evaluation, must be conducted.  Thereafter, if the Veteran has a hearing loss disability for VA purposes (pursuant to 38 C.F.R. § 3.385) in either ear, the examiner should opine whether the hearing loss is at least as likely as not related  to service, to include in-service acoustic trauma.  The examiner should provide a rationale for the opinion provided.   

3.  After conducting any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






